[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: ACCEPTANCE OF ATR REPORT
In the present action the ATR found that the defendant was liable to the plaintiff on three notes together with interest and attorney's fees. The defendant has excepted to the acceptance of the report on various grounds to wit: (1) The calculation of interest and the debt were unwarranted because the plaintiff did not produce computer records; (2) the award of attorney's fees is not appropriate because the plaintiff did not prove its case and; (3) the plaintiff failed to prove that the loans were accelerated which is a prerequisite to collection.
However, the transcript establishes (tr. p. 37) that the defendant admitted that the principal and attorney's fees had been proven but that the issue of interest had not been proven. The affidavit of attorney's fees was admitted without objection (tr. p. 22). During the testimony of the Branch Manager of the plaintiff, Exhibit D (calculations of amounts due), was admitted without objection and the witness has testified as to the amount of principal and interest due without objection. While the cross-examination of the witness focused, in part, upon the existence of computer records there was evidence upon which the ATR could decide the case. Accordingly, judgment may enter in accordance with the report in favor of the plaintiff
RUSH, J.